AO 245B (Rev. 04/19)

~=
 ~ct1
      = = = ~ ~ ED
                       Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 1 of 8


                       Judgment in a Criminal Case (form modified within District on April 29, 2019)
                                                                                                                  USDCSDNY
                                                                                                                  DOCUMENT
                                                                                                                                                       J
                                                           S~u~:TD~s~~~~:~:~T
                                                                                                                                                            !


                                          UNITED                                                       COUR ti.   ~~J:;,ILED: Y!!lttJ
                                                                              )
                 UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                         )
                                                                              )
                           Christian Toro                                            Case Number: 18 er 218
                                                                              )
                                                                              )       USM Number: XXX-XX-XXXX
                                                                              )
                                                                              )        Amy Gallicchio and Sabrina Shroff
                                                                              )       Defendant's Attorney
THE DEFENDANT:
lt'l pleaded guilty to count(s)         one through three

 D pleaded nolo contendere to count(s)
    which was accepted by the court.
 D was found guilty on count(s)
    atler a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                  Nature of Offense                                                           Offense Ended

  18 USC 371                        conspiracy to manufacture and possess a destructive                        2/15/2018                    one

                                         device

  26 USC 5822, 5861(f),             unlawful manufacture of a destructive device                               2/15/2018                    two

        The defendant is sentenced as provided in pages 2 through             __
                                                                               8 _ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 lt'l Count(s)     any open                                 Dis       lt'l are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 davs of anv change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed bv this judgment are fu(Iy paid.· If ordered to pav restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.                             •

                                                                              5/22/2019




                                                                             Signature of Judge




                                                                              Richard M. Berman, U.S.D.J., S.D.N.Y.
                                                                             Name and Title of Judge


                                                                              5/22/2019
                                                                             Date
                      Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 2 of 8


AO 245B (Rev 04/19)   Judgment in a Criminal Case
                      Sheet IA
                                                                                   Judgment-Page   2     of    8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                          ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                              Offense Ended
and 5871

26   use 5861(d) and             unlawful possession of a destructive device   2/15/2018               three
     5871
                       Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 3 of 8


AO 245B (Rev. 04/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                                        3 - of
                                                                                                       Judgment- Page - -        8
 DEFENDANT: Christian Toro
 CASE NUMBER: 18 er 218

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  70 months (60 months on Count One and 70 months on each of Counts Two and Three to run concurrently with one
  another). The 70 month term of imprisonment shall run consecutive to any other sentence that may be imposed in state
  court.


     !i1    The court makes the following recommendations to the Bureau of Prisons:

  It is recommended that the defendant participate in the RDAP program if he qualifies for entry into such a program. It is also
  recommended that the defendant be placed in a facility close to New York City (in the tristate area).



     liZI   The defendant is remanded to the custody of the United States Marshal.

     0      The defendant shall surrender to the United States Marshal for this district:

            0   at                                 0 a.m.        0   p.m.     on

            0   as notified by the United States Marshal.

     0      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on

            0   as notified by the United States Marshal.

            0   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                     with a certified copy of this judgment.



                                                                                                    UNITED ST A TES MARSHAL



                                                                            By
                                                                                                 DEPUTY UNITED STA TES MARSHAL
                       Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 4 of 8


AO 245B (Rev. 04/19)   Judgment ma Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                                        4_ of
                                                                                                        Judgment-Page _ _
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 three years




                                                      MANDATORY CONDITIONS

1.   You must not commit another federaL state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if appl,cable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.          § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence.     (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                    Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 5 of 8


AO 245B (Rev 04/19) Judgment in a Criminal Case
                    Sheet 3A- Supervised Release
                                                                                              Judgment-Page                  of _ _ _ _ _ __
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
I 2. If the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
     person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person
     about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
     notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation ofiicer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fwiher information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: \\vV\\.uscourts.gov.


Defendant's Signature                                                                                    Date
                    Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 6 of 8


AO 245B (Rev. 04/19) Judgment in a Criminal Case
                     Sheet 3B - Supervised Release
                                                                                          Judgment-Page   ~-6~   of      8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                    ADDITIONAL SUPERVISED RELEASE TERMS
1-Throughout the term of supervised release, defendant shall participate in weekly therapeutic individual counseling and
weekly group counseling by a licensed therapist. The defendant may be required to contribute to the costs of services
rendered (copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third
party payment;
2- Throughout the term of supervised release, defendant shall participate in a program approved by the U.S. Probation
Office for substance abuse which program shall include testing to determine whether the defendant has reverted to the use
of drugs or alcohol. The defendant may be required to contribute to the costs of services rendered (copayment) in an
amount to be determined by the probation officer, based on ability to pay or availability of third party payment;
3- You must submit your person, residence, place of business, vehicle, and any property or electronic devices under your
control to a search on the basis that the probation officer has reasonable suspicion that contraband or evidence of a
violation of the conditions of your supervised release may be found. The search must be conducted at reasonable time
and in a reasonable manner. Failure to submit to a search may be grounds for revocation. You must inform any other
residents that the premises may be subject to search pursuant to this provision;
4- Defendant shall be supervised in his district of residence;
5- Defendant shall report to probation within 24 hours of release from custody;
6- The terms of supervised release may not be modified without prior approval of the Court.
                        Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 7 of 8

AO 245B (Rev. 04/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page      7     of        8
 DEFENDANT: Christian Toro
 CASE NUMBER: 18 er 218
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVT A Assessment*                 Fine                        Restitution
 TOTALS                $ 300.00                   $ 0.00                             $ 0.00                       $ 0.00



 D The determination of restitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to I 8 U.S.C. § 3664(!), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                        Total Loss**               Restitution Ordered             Priority or Percentage




 TOTALS                                $                          0.00           $                         0.00
                                                                                     -----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine      D restitution.
       D the interest requirement for the            D    fine    •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters           109A, l l 0, I l0A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                     Case 1:18-cr-00218-RMB Document 59 Filed 05/22/19 Page 8 of 8

AO 245B (Rev 04/19) Judgment in a Criminal Case
                    Sheet 6 - Schedule of Payments

                                                                                                          Judgment -   Page    8     of        8
DEFENDANT: Christian Toro
CASE NUMBER: 18 er 218

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     Ill   Lump sum payment of$ _3_0_0_._o_o_ _ __ due immediately, balance due

            D    not later than                                   , or
            D    in accordance with D C,             D D,    D     E,or      D F below; or
8     D Payment to begin immediately (may be combined with                • c,        D D,or       D F below); or
C     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence_____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence_____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within       _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetarv penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution. (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
